Citation Nr: 1433263	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.

3.  Entitlement to an effective date earlier than October 9, 2008 for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because claims involving service connection for one ear and a higher rating for the other ear are inextricably intertwined, the Board finds that the issue of an increased evaluation for left ear hearing loss must be remanded.  Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

On November 12, 2004, the Veteran filed his initial claim of service connection for bilateral hearing loss.  In a May 2005 rating decision, the RO denied service connection for hearing loss in each ear, and in June 2005, the notified him of the determination and of his appellate rights.  The Veteran did not appeal.  On October 9, 2008, the Veteran filed an application to reopen his claim of service connection for hearing loss.  In a May 2009 rating decision, the RO granted service connection for left ear hearing loss, effective October 9, 2008, the date his reopened claim was received.  Service connection for right ear hearing loss remained denied.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  Here, in a January 2009 statement, the Veteran's representative alleges that the RO's May 2005 rating decision was the product of clear and unmistakable error as it pertained to the denial of service connection for right ear hearing loss.  To date, the RO has not considered whether its unappealed May 2005 rating decision contained clear and unmistakable error in regards to entitlement to service connection for right ear hearing loss.  Therefore, the claim must be remanded.

The Veteran is seeking a compensable evaluation for left ear hearing loss.  In his June 2009 notice of disagreement to the May 2009 rating decision that granted service connection, the Veteran wrote that in addition to disagreeing with the evaluation he also objected to the effective date of the award of service connection.  However, a review of the paper and electronic records shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the effective date.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of clear and unmistakable error in the May 2005 rating decision that denied service connection for right ear hearing loss and entitlement to an effective date earlier than October 9, 2008 for the grant of service connection for left ear hearing loss.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his left ear hearing loss on his occupational functioning and daily activities. All indicated tests should be conducted. The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the left ear hearing disability in his or her final report, including specifically, the effect of the Veteran's left ear hearing loss on his employability.  

All findings and conclusions, supported by a clear rationale, should be set forth in the VA examination report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

